         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 1 of 31




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 TALISMAN DESIGNS, LLC,
                                                                       Civil Action No. 2:21-cv-777
                              PLAINTIFF,

 V.


 JACKSUN, AJUBENCE STORE, ALI-MOHAMED,                             FILED UNDER SEAL
 AUDIOVIDEODIRECT, AUTOPARTSSTOREBM,
 BE THEBEST, BERNICE TOBY, BIAOJI,
 BLACKBOW, CHILIK, DEROUSTY, DUOROOL3,
 GUCHENGXIANGUOQINSH, HAIMAY US, HAPPY
 GIRL FAVORITES,
 HENANBAIXUANJIANZHUANZHU
 ANGGONGCHENGYOUXIANGONGSI,
 HMBHDHLP,
 HUBEIJIANYUNDIANZISHANGWUYOUXIANGONGSI,
 HXRMVE, IPSR STARTUP BV, KINGRISE, LOYAL
 TARGET, QIUSHUIYISE, QLINAE, QTBKV587, REAL-
 LISTIC, SOWULO SHOP, VARIETY SHOP-CHAO,
 VEAQEE, VOTPROF, WANDM, WESTBOR,
 WOOOW, XHOT-US, YANCHU, YICHENGTONG,
 YUIIUESS541, BEAUTY-SHOP2050,
 BOSTON-US.STORE, CPAR1454, DECADESHEALT-62,
 DVS_US, ELAKASHE0, JEEPFLIP45, JIKDINS,
 ML-9015, SHOUTMELOUD, TISHAV92, and
 TRIBE RETAIL,

                               DEFENDANTS.


              COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF


       Talisman Designs, LLC (“Talisman Designs” or “Plaintiff”) hereby sues Defendants, the

Individuals, Partnerships, and Unincorporated Associations identified in the Caption and which

are set forth in Schedule “A” hereto (collectively “Defendants”). Defendants have offered for

sale, sold, and distributed knock-off and infringing versions of Plaintiff’s BACON BIN® grease
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 2 of 31




holder which closely mimic the appearance of Plaintiff’s genuine product within this district and

throughout the United States by operating e-commerce stores established at least via the

Amazon.com marketplace using their respective Store Names and Seller Names set forth on

Schedule “A” hereto (collectively, the “Seller IDs”) (“Knock-off Product(s)”). As set forth

below, Defendants are using without authorization Plaintiff’s copyrighted Pig Face Sculpture

(“Plaintiff’s Work”), more specifically, manufacturing, importing, exporting, advertising,

marketing, promoting, distributing, offering for sale and/or selling unlicensed and infringing

versions of Plaintiff’s Product. In support of its claims, Plaintiff alleges as follows:

                                  NATURE OF THE ACTION

       1. Katherine Waymire founded Talisman Designs in 2002 making handmade wine

accessories and packaging out of her home. Since then, Talisman Designs has created and

innovated all of its own products and packaging. This is a costly effort involving graphic design,

industrial design and tooling. It takes time to create, design, test, redesign and retest

prototypes. Plaintiff introduces its products to retailers via tradeshows across the country. This

introduction process costs a lot of money but it is a chance to show our customers the quality and

use of the product. Today, Talisman is a well-known national brand in the gift and houseware

industries. It is recognized for its quality, inventions, creative packaging and whimsical

characters. Talisman innovates across four main categories – Baking, Prep Tools,

Wood/Collections and Fun & Funky. Each category has a different, distinct look. Talisman’s

customers immediately recognize their products because of this. For instance, in the Fun &

Funky line of products, most of the products have a distinct character that is personified by a face

or character. Talisman’s customers often immediately recognize their new products as being

sold by them.



                                                 - 2-
            Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 3 of 31




          2. Talisman’s top selling product called the Bacon Bin® bacon grease container

(“Plaintiff’s Product”) was conceived by Waymire during a weekend at a cabin. She often

cooked bacon and used tin cans to dispose of the grease. The tin cans were always very hot to

handle and she hated not being able to recycle the cans. When she stopped using canned goods,

she disposed of the grease in a coffee mug. One day she noticed a fly in the grease in her coffee

mug and that was her moment of design. She wanted something to look like a can (with the

ridges), to be safer to hold with hot grease (vs metal), she wanted it to be fun with a whimsical

piggy face, and she wanted the product to strain the grease. The strainer adds rigidity to the

product structure preventing it from collapsing while being held with hot grease. The Bacon

Bin® grease holder is sold in online marketplaces such as Amazon.com and in brick and mortar

stores.

          3.The Plaintiff's Product is designed to both strain and then store bacon grease that is

poured into it while hot (up to 500 degrees Farenheit). The Plaintiff's Product includes a distinct

tin can shape with ridges all around it and a whimsical sculpted piggy face. The piggy face,

individually, is a copyrighted sculpture (Exhibit 3C) (“Plaintiff’s Work”).

          4. Defendants’ sale, distribution, and advertising of the Infringing Product are highly

likely to cause consumers to believe that Defendants are offering genuine versions of Plaintiff’s

Product when in fact they are not. To illustrate, below are several examples which vividly show

that the Infringing Product itself and the manner in which it is marketed is designed to confuse

and mislead consumers into believing that they are purchasing Plaintiff’s Product or that the

Infringing Product is otherwise approved by or sourced from Plaintiff:




                                                  - 3-
Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 4 of 31




  Plaintiff’s Copyrighted Sculpture      Listing of Defendant elakashe0
                                         Showing Infringing Sculpture




  Plaintiff’s Copyrighted Sculpture      Listing of Defendant Ali-Mohamed
                                         Showing Infringing Sculpture




                                  - 4-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 5 of 31




         Plaintiff’s Copyrighted Sculpture                Listing of Defendant Happy Girl
                                                           Favorites Showing Infringing
                                                                      Sculpture




             Plaintiff’s Copyrighted Sculpture        Listing of Defendant beauty-shop2050
                                                           Showing Infringing Sculpture




Additional photographic comparisons of Plaintiff’s Product and the Infringing Products are

attached as Exhibit 1.

       5. Defendants’ Infringing Products are cheaply produced and substantially inferior to the

genuine product. Plaintiff’s genuine products are made from BPA Free, FDA approved silicone

that is safe up to 500 degrees Fahrenheit; it is unknown what Defendants’ Infringing Products are

made from. As poorly designed and manufactured products, Defendants’ Infringing Products



                                              - 5-
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 6 of 31




create serious risk since they are intended to hold up to 500 degrees Fahrenheit liquids and if

they melt, collapse, or otherwise fail a user may suffer serious injury in the nature of burns.

Plaintiff has received numerous calls about receiving products without the strainer. Without the

support of the strainer, the walls of the container portion of the Infringing Product can be

squeezed together causing hot grease to pour onto the unsuspecting consumer.

       6. The Infringing Products threaten to destroy the reputation of high quality that

Plaintiff’s Products have earned. Examples of on-line complaints are seen below:

       “1.0 out of 5 stars Cute, But….
       Awfully small. Lucky if it hold a fall pint. Mine came in an envelope package without a
       box or strainer. I’m thinking of returning”
       “1.0 out of 5 stars Ripped off!
       Product did not come with lid. I feel I have been ripped off. Who is going to go through
       the hassle of returning a $10.00 item…ONLY CHINA…”
       “1.0 out of 5 stars Missing head
       The package was damaged and the head was missing from the package”


       7. Plaintiff is the owner of various published photographs, videos, artwork, creative text,

and product instructions appearing on Plaintiff’s website talismandesigns.com. Screen shots of

Plaintiff’s Amazon Store and website appear in Exhibit 2. Additionally, Plaintiff has taken

numerous steps to protect Plaintiff’s Product. For instance, Plaintiff is the owner of U.S.

Trademark Registration No. 5,398,411 for BACON BIN® for “jars for cooking grease sold

empty” in Class 21. A copy of the trademark registration certificate is attached hereto as Exhibit

3A. Plaintiff also owns U.S. Copyright Registration No. VA-2-214-107, the subject of which is

photographs of Plaintiff’s Product. Additionally, Plaintiff is the owner of U.S. Copyright

Registration No. VA-2-218-985 for Plaintiff’s Pig Face Sculpture. Copies of the Copyright

registrations and deposit copies are attached as Exhibit 3B and Exhibit 3C, respectively.



                                                - 6-
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 7 of 31




       8. On information and belief, Defendants’ sale of Infringing Products gives rise to a

plausible expectation that discovery will reveal that Defendants’ actions all arise from the same

transaction, occurrence, or series of transactions. Specifically, on information and belief,

Defendants are actively participating in a conspiracy to distribute and sell Infringing Products.

For example, Defendants, on information and belief, are working together to manufacture,

arrange the manufacture of and/or sell and otherwise distribute the Infringing Products.

Moreover, the Infringing Products share similar characteristics including, for example, colors,

size, and design, including the pig face sculpture.

       9. Plaintiff therefore brings this action for federal copyright infringement pursuant to 17

U.S.C. § 501(a), et seq.

                                 JURISDICTION AND VENUE

       10. This Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

1121 and 28 U.S.C. §§ 1331, 1332, and 1338. This Court has supplemental jurisdiction pursuant

to 28 U.S.C. § 1367 over Plaintiff’s state law claims because those claims are so related to the

federal claims that they form part of the same case or controversy.

       11. This Court may exercise personal jurisdiction over a non-resident of the State in

which the Court sits to the extent authorized by the state's laws. Fed. R. Civ. P. 4(e).

Pennsylvania authorizes personal jurisdiction over each Defendant pursuant to 42 Pa. Cons. Stat.

§ 5322 (a) which provides in pertinent part: “A tribunal of this Commonwealth may exercise

personal jurisdiction over a person ... as to a cause of action or other matter arising from such

person: (1) Transacting any business in this Commonwealth. Without excluding other acts

which may constitute transacting business for the purpose of this paragraph: (ii) The doing of a

single act in this Commonwealth for the purpose of thereby realizing pecuniary benefit ... (3)


                                                - 7-
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 8 of 31




Causing harm or tortious injury by an act or omission in this Commonwealth. (4) Causing harm

or tortious injury by an act or omission outside this Commonwealth ... (10) Committing any

violation within the jurisdiction of the Commonwealth of any statute, home rule charter, local

ordinance or resolution, or rule or regulation promulgated thereunder by any government unit or

of any order of court or other government unit.” In the alternative, Federal Rule of Civil

Procedure 4(k) confers personal jurisdiction over the Defendants because, upon information and

belief, Defendants regularly conduct, transact and/or solicit business in Pennsylvania and in this

judicial district, and/or derive substantial revenue from their business transactions in

Pennsylvania and in this judicial district and/or otherwise avail themselves of the privileges and

protections of the laws of the Commonwealth of Pennsylvania such that this Court's assertion of

jurisdiction over Defendants does not offend traditional notions of fair play and due process,

and/or Defendants’ illegal counterfeiting and infringing actions caused injury to Plaintiff in

Pennsylvania and in this judicial district such that Defendants should reasonably expect such

actions to have consequences in Pennsylvania and in this judicial district, for example:

               a. Upon information and belief, at all times relevant hereto, Defendants were

       and/or are systematically directing and/or targeting their business activities at consumers

       in the United States, including Pennsylvania, through on-line platforms with Merchant

       Storefronts (as defined infra), via on-line marketplace websites, like Amazon.com,

       eBay.com, Wish.com, and AliExpress.com, under the Seller IDs, as well as any and all as

       yet undiscovered accounts with Merchant Storefronts held by or associated with

       Defendants, their respective officers, employees, agents, servants and all persons in

       active concert or participation with any of them (“User Accounts”), through which

       consumers in the United States, including Pennsylvania, can view the one or more of



                                                - 8-
  Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 9 of 31




Defendants’ Merchant Storefronts that each Defendant operates, uses to communicate

with Defendants regarding their listings for Infringing Products and to place orders for,

receive invoices for and purchase Infringing Products for delivery in the U.S., including

Pennsylvania, as a means for establishing regular business with the U.S., including

Pennsylvania.

        b. Upon information and belief, certain Defendants are sophisticated sellers, each

operating one or more commercial businesses using their respective User Accounts

through which Defendants, their respective officers, employees, agents, servants and all

persons in active concert of participation with any of them, operate storefronts to

manufacture, import, export, advertise, market, promote, distribute, offer for sale and/or

otherwise deal in products, including the Infringing Products, which are held by or

associated with Defendants, their respective officers, employees, agents, servants and all

persons in active concert or participation with any of them (“Merchant Storefront(s)”) in

wholesale quantities at significantly below-market prices to consumers worldwide,

including to those in the U.S., and specifically Pennsylvania.

        c. Upon information and belief, Defendants’ Merchant Storefronts reflect multiple

sales to consumers all over the world, including repeat sales to consumers in the U.S. and

into this judicial district.

        d. Upon information and belief, all Defendants accept payment in U.S. Dollars,

collect and pay Pennsylvania sales tax, and offer shipping to the U.S., including to

Pennsylvania.




                                        - 9-
 Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 10 of 31




       e. Upon information and belief, at all times relevant, Defendants have transacted

business with consumers located in the U.S., including Pennsylvania, for the sale and

shipment Infringing Products.

       f. Upon information and belief, Defendants are employing and benefiting from

substantially similar, paid advertising and marketing and advertising strategies in order to

make their Merchant Storefronts selling illegal goods appear more relevant and attractive

to search result software across an array of search words, including but not limited to

“BACON BIN”. By their actions, Defendants are causing concurrent and indivisible

harm to Plaintiff and the consuming public by (i) depriving Plaintiff of its right to fairly

compete for space within the various on-line marketplace search results and reducing the

visibility of the Plaintiff’s genuine Bacon Bin on various on-line marketplaces and/or

diluting and driving down the retail market price for the (ii) causing an overall

degradation of the value of the goodwill associated with Plaintiff’s works and goods; and

(iii) increasing Plaintiff’s overall cost to market its goods and educate consumers about

its brand and products.

       g. Upon information and belief, via one or more online chat rooms, and other

communications methods, (1) Defendants monitor various lawsuits against counterfeiting

and infringing, (2) Defendants consult with legal counsel to defend their illegal activities,

and (3) Defendants have cooperated, communicated their plans with one another, shared

information, and coordinated their efforts, all in order to create an illegal marketplace

operating in parallel to the legitimate marketplace of Plaintiff’s and the legally authorized

resellers of Plaintiff’s genuine goods.




                                          - 10-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 11 of 31




                h. Upon information and belief, Defendants are concurrently targeting their

       infringing activities toward consumers and causing harm in Allegheny County,

       Pennsylvania.

                i. Upon information and belief, many Defendants likely reside and/or operate in

       and/or purchase the illegal goods from foreign jurisdictions with lax trademark and patent

       enforcement systems and are cooperating by creating an illegal stream of infringing

       goods.

                j. Upon information and belief, Defendants are aware of Plaintiff’s Product, and

       are aware that their illegal infringing actions alleged herein are likely to cause injury to

       Plaintiff in the United States, in Pennsylvania and in this judicial district specifically, as

       Plaintiff conducts substantial business in Pennsylvania.

                k. Plaintiff is suffering irreparable and indivisible injury and suffered substantial

       damages as a result of Defendants’ unauthorized and wrongful sale of counterfeit and

       infringing goods.

       12. Venue is proper, inter alia, pursuant to 28 U.S.C. § 1391 and 28 U.S.C. §§ 1400(a)

and (b) because, for example:

           a. Upon information and belief, Defendants, conduct, transact, and/or solicit business

   in this judicial district.

           b. Upon information and belief, Defendants or their agent(s) may be found in this

   district because personal jurisdiction is proper in this district.




                                                 - 11-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 12 of 31




            c. Upon information and belief, this is a judicial district in which a substantial part of

    the events or omissions giving rise to the infringement claims occurred, or a substantial part

    of the property that is the subject of the action is situated.

            d. Defendants not resident in the United States may be sued in this judicial district

    because personal jurisdiction is proper in this district.

                                          THE PLAINTIFF

        13. Talisman Designs is a limited liability company organized and existing under the

laws of the State of Minnesota, having its principal place of business at 4846 Park Glen Road,

Minneapolis, Minnesota 55416.

        14. Talisman is, in part, engaged in the business of manufacturing and distributing

throughout the world, including within this district, the BACON BIN® grease holder, through its

website, talismandesigns.com, various retail establishments, and its authorized sellers on

Amazon.com. Defendants, through the sale and offer to sell Infringing Products are directly, and

unfairly competing with Plaintiff’s economic interest in the Commonwealth of Pennsylvania and

causing Plaintiff harm within this jurisdiction.

        15. Like many other brand owners, Plaintiff suffers ongoing daily and sustained

violations of its rights at the hands of infringers, such as Defendants herein, who wrongfully

reproduce Plaintiff’s Products for the twin purposes of (i) duping and confusing the consuming

public and (ii) earning substantial profits from the sale of their Infringing Products. The natural

and intended byproduct of Defendants’ actions is the erosion and destruction of the goodwill

associated with Plaintiff’s Products and the destruction of the legitimate market sector in which

Plaintiffs operate.




                                                   - 12-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 13 of 31




       16. The recent explosion of counterfeiting and infringement over the Internet, including

through online marketplace platforms, has created an environment that requires brand owners,

such as Plaintiff, to expend significant time and money across a wide spectrum of efforts in order

to protect both consumers and Plaintiff from the ill effects of confusion and the erosion of the

goodwill associated with Plaintiff’s brand and products.

                                      THE DEFENDANTS

       17. The Defendants are individuals and/or business entities of unknown makeup, each of

whom, upon information and belief, either reside or operate in foreign jurisdictions, or

redistribute products from the same or similar sources in those locations. Defendants have the

capacity to be sued pursuant to Federal Rule of Civil Procedure 17(b). Defendants target their

business activities toward consumers throughout the United States, including within this district,

and conduct pervasive business through the operation of, at least, one fully interactive

commercial Internet based e-commerce store via, at least, the Internet based online marketplaces,

Amazon.com, eBay.com, Wish.com, and AliExpress.com under the Seller IDs.

       18. Defendants use aliases in conjunction with the operation of their businesses,

including but not limited to those as set forth in Schedule “A” hereto.

       19. Defendants are the past and present controlling forces behind the sale of products

bearing and/or using infringements of the Plaintiff’s Work, and/or a substantially similar copy of

Plaintiff’s Work as described herein using at least the Seller IDs.

       20. Upon information and belief, Defendants directly engage in using infringements of

the Plaintiff’s Work, to consumers within the United States and this district through several fully

interactive, commercial Internet websites and Internet based e-commerce stores operating under,




                                               - 13-
             Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 14 of 31




at least, the storefronts, the Seller IDs, and any additional domain names, websites and

corresponding website URLs or seller identifications and store URL aliases not yet known to

Plaintiff. Defendants have purposefully directed some portion of their illegal activities towards

consumers in the Commonwealth of Pennsylvania through the advertisement, offer to sell, sale,

and/or shipment of Infringing Products into the Commonwealth.

        21. Defendants have registered, established or purchased, and maintained the on-line

marketplace website storefronts and Seller IDs. Upon information and belief, Defendants have

engaged in fraudulent conduct with respect to the registration of the storefronts and Seller IDs by

providing false and/or misleading information to the Internet based e-commerce platforms where

they offer for sale and/or sell, during the registration or maintenance process related to their

respective Seller ID. Upon information and belief, Defendants have anonymously registered and

maintained some of the Seller IDs for the sole purpose of engaging in illegal infringing activities.

        22. Upon information and belief, Defendants will continue to register or acquire new

seller identification aliases for the purpose of selling and offering for sale goods bearing and/or

using confusingly similar imitations of Plaintiff’s Work unless preliminarily and permanently

enjoined.

        23. Defendants’ Internet-based businesses amount to nothing more than illegal

operations established and operated in order to infringe the intellectual property rights of

Plaintiff.

        24. Defendants’ business names, i.e., the Seller IDs, associated payment accounts, and

any other alias seller identification names used in connection with the sale of infringing goods

bearing and/or using Plaintiff’s Work are essential components of Defendants’ online activities

and are the means by which Defendants further their infringement scheme and cause harm to


                                                - 14-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 15 of 31




Plaintiff. Moreover, Defendants are using Plaintiff’s Work to drive Internet consumer traffic to

their e-commerce stores operating under the Seller IDs, thereby creating and increasing the value

of the Seller IDs and decreasing the size and value of Plaintiff’s legitimate consumer

marketplace at Plaintiff’s expense.

                           COMMON FACTUAL ALLEGATIONS

Plaintiff’s Bacon Bin

       25. Plaintiff developed and sells its bacon grease storage container under the registered

trademark BACON BIN®. The Plaintiff’s Work has acquired secondary meaning and is valid and

subsisting mark. The secondary meaning was acquired before the Defendants’ use of the

Plaintiff’s Work. The Plaintiff’s Product is designed to both strain and then store grease that is

poured into it while hot. Plaintiff identified the need for this product and created the market for

this product. Below are a few images of one of BACON BIN® product, which retails for $15.00:




                                                - 15-
           Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 16 of 31




          26. BACON BIN® bacon grease containers have unique ornamental features, including

a whimsical sculpted piggy face sculpture top, an inherently distinct feature that functions as a

source identifier for the Plaintiff’s Product.

          27. Plaintiff’s Work in interstate commerce to identify and distinguish Plaintiff’s goods.

          28. Plaintiff’s Work has been used by the Plaintiff prior in time to Defendants’ use of the

work. The Plaintiff’s Work has never been assigned or licensed to any of the Defendants in this

matter.

          29. Plaintiff’s Work is a symbol of Plaintiff’s quality, reputation, and goodwill and has

never been abandoned.

          30. Plaintiff’s Product has been features in videos and media outlets, including the NBC

“Today Show”, ABC’s “Good Morning America”, and Buzz Feed.

          31. Genuine goods bearing the Plaintiff’s Work are widely legitimately advertised and

promoted by Plaintiff, its authorized distributors, and unrelated third parties via the Internet.

Over the past several years, visibility on the Internet, particularly via Internet search engines

such as Google, Yahoo!, and Bing, has become increasing important to Plaintiff’s overall

marketing. Thus, Plaintiff and their authorized distributors expend significant monetary

resources on Internet marketing, including search engine optimization (“SEO”) strategies. Those

strategies allow Plaintiff and their authorized retailers to fairly and legitimately educate

consumers about the value associated with Plaintiff’s brand and the goods sold thereunder.

Similarly, Defendants’ individual seller’s stores are indexed on search engines and compete

directly with Plaintiff for space in the search results.




                                                 - 16-
           Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 17 of 31




Defendants’ Wrongful and Infringing Conduct

       32. Upon information and belief, Defendants are, through at least the Internet based e-

commerce stores operating under the Seller IDs, promoting, selling, offering for sale and

distributing goods bearing and/or using confusingly similar imitations of the Plaintiff’s Work, or

substantially similar copies of Plaintiff’s Work, while marketing Infringing Products in a willful

attempt to pass off their knock-off products as genuine versions of Plaintiff’s Products.

       33. E-commerce sales, including through e-commerce stores like those of Defendants,

have resulted in a sharp increase in the shipment of unauthorized products into the United States.

Exhibit 4, Excerpts from Fiscal Year 2018 U.S. Customs and Border Protection (“CBP”)

Intellectual Property Seizure Statistics Report. Over 90% of all CBP intellectual property

seizures were smaller international mail and express shipments (as opposed to large shipping

containers). Id. Over 85% of CBP seizures originated from mainland China and Hong Kong.

Id. Counterfeit and pirated products account for billions in economic losses, resulting in tens of

thousands of lost jobs for legitimate businesses and broader economic losses, including lost tax

revenue.

       34. Third party service providers like those used by Defendants do not adequately

subject new sellers to verification and confirmation of their identities, allowing counterfeiters to

“routinely use false or inaccurate names and addresses when registering with these e-commerce

platforms.” Exhibit 5, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of

the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020); see also, report on “Combating

Trafficking in Counterfeit and Pirated Goods” prepared by the U.S. Department of Homeland

Security’s Office of Strategy, Policy, and Plans (Jan. 24, 2020), attached as Exhibit 6 and

finding that on “at least some e-commerce platforms, little identifying information is necessary


                                                - 17-
             Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 18 of 31




for a counterfeiter to begin selling” and recommending that “[s]ignificantly enhanced vetting of

third-party sellers” is necessary. Counterfeiters hedge against the risk of being caught and

having their websites taken down from an e-commerce platform by preemptively establishing

multiple virtual store-fronts. Exhibit 6 at p. 22. Since platforms generally do not require a seller

on a third-party marketplace to identify the underlying business entity, counterfeiters can have

many different profiles that can appear unrelated even though they are commonly owned and

operated. Exhibit 6 at p. 39. Further, “E-commerce platforms create bureaucratic or technical

hurdles in helping brand owners to locate or identify sources of counterfeits and counterfeiters.”

Exhibit 5 at 186-187.

        35. Upon information and belief, Defendants did not obtain an opinion from United

States Counsel about the legality of offering for sale each of the Infringing Products.

        36. Upon information and belief, Defendants’ Infringing Products are of a quality

substantially and materially different than that of Plaintiff’s genuine goods. Defendants, upon

information and belief, are actively using, promoting and otherwise advertising, distributing,

selling, and/or offering for sale substantial quantities of their Infringing Products with the

knowledge and intent that such goods will be mistaken for the genuine high quality goods

offered for sale by Plaintiff despite Defendants’ knowledge that they are without authority to use

the Plaintiff’s Work. The net effect of Defendants’ actions will cause confusion of consumers, at

the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

Infringing Products are genuine goods originating from, associated with, and approved by

Plaintiff.

        37. Defendants advertise their Infringing Products for sale to the consuming public via

Internet based e-commerce stores on, at least, one Internet marketplace using at least the Seller


                                                - 18-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 19 of 31




IDs. In so advertising these goods, Defendants improperly and unlawfully the Plaintiff’s Work,

or substantially similar copies of Plaintiff’s Work without Plaintiff’s permission.

        38. As part of their overall infringement scheme, Defendants are, upon information and

belief, concurrently employing and benefitting from substantially similar, advertising and

marketing strategies based, in large measure, upon an illegal use of infringements of the

Plaintiff’s Work. Specifically, Defendants are using infringements of Plaintiff’s rights in order

to make their e-commerce stores selling illegal goods appear more relevant and attractive to

consumers online. By their actions, Defendants are contributing to the creation and maintenance

of an illegal marketplace operating in parallel to the legitimate marketplace for Plaintiff’s

genuine goods. Defendants are causing, individual, concurrent and indivisible harm to Plaintiff

and the consuming public by (i) depriving Plaintiff and other third parties of their right to fairly

compete for space within search engine results and reducing the visibility of Plaintiff’s genuine

goods on the World Wide Web, (ii) causing an overall degradation of the value of the goodwill

associated with the Plaintiff’s rights, and (iii) increasing Plaintiff’s overall cost to market its

goods and educate consumers about its brand via the Internet.

        39. Defendants are concurrently targeting their infringing activities toward consumers

and causing harm within this district and elsewhere throughout the United States. As a result,

Defendants are defrauding Plaintiff and the consuming public for Defendants’ own benefit.

Indeed, through their willful and

        40. Plaintiff confirmed that Defendants were and/or are still currently offering for sale

and/or selling Infringing Products for sale to the consuming public via Internet based e-

commerce stores on, at least, one Internet marketplace using at least the Seller IDs and that




                                                 - 19-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 20 of 31




Defendants provide shipping and/or have actually shipped Infringing Products to customers

located within this judicial district.


        41. There is no question that the Infringing Products themselves and the manner in

which they are marketed is designed to confuse and mislead consumers into believing that they

are purchasing Plaintiff’s Product or that the Infringing Products are otherwise approved by or

sourced from Plaintiff, thereby trading on the goodwill and reputation of Plaintiff by engaging in

the unauthorized use of Plaintiff’s Work, or substantially similar copies of Plaintiff’s Work.


        42. At all times relevant hereto, Defendants in this action had full knowledge of

Plaintiff’s ownership of the Plaintiff’s Work, including its exclusive right to use and license such

intellectual property and the goodwill associated therewith.

        43. Defendants’ use of Plaintiff’s Work, and/or substantially similar copies of Plaintiff’s

Work, including the promotion and advertisement, reproduction, distribution, sale, and offering

for sale of their Infringing Products, is without Plaintiff’s consent or authorization.

        44. Defendants are engaging in the above-described illegal infringing activities

knowingly and intentionally or with reckless disregard or willful blindness to Plaintiff’s rights

for the purpose of trading on Plaintiff’s goodwill and reputation. If Defendants’ intentional

infringing activities are not preliminarily and permanently enjoined by this Court, Plaintiff and

the consuming public will continue to be harmed.

        45. Defendants’ above identified infringing activities are likely to cause confusion,

deception, and mistake in the minds of consumers before, during, and after the time of purchase.

Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive




                                                - 20-
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 21 of 31




customers, the public, and the trade into believing there is a connection or association between

Plaintiff’s genuine goods and Defendants’ Infringing Products, which there is not.

        46. Defendants’ payment and financial accounts are being used by Defendants to accept,

receive, and deposit profits from Defendants’ infringing and unfairly competitive activities

connected to their Seller IDs and any other alias e-commerce stores, photo albums, seller

identification names, domain names, or websites being used and/or controlled by them.

        47. Further, upon information and belief, Defendants are likely to transfer or secret their

assets to avoid payment of any monetary judgment awarded to Plaintiff.

        48. Plaintiff has no adequate remedy at law.

        49. Plaintiff is suffering irreparable injury and have suffered substantial damages as a

result of Defendants’ unauthorized and wrongful use of Plaintiff’s Work, and/or substantially

similar copies of Plaintiff’s Work. If Defendants’ infringing activities are not preliminarily and

permanently enjoined by this Court, Plaintiff and the consuming public will continue to be

harmed.

        50. The harm and damages sustained by Plaintiff have been directly and proximately

caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

sale of their Infringing Products.

The Scope of Defendants’ Activities

        51. Upon information and belief, each Defendant operates more than one merchant

storefront.

        52.Upon information and belief, each Defendant operates merchant storefronts across

multiple e-commerce marketplaces.


                                               - 21-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 22 of 31




        53. Upon information and belief, each Defendant has sold more than 150,000 units of the

Infringing Product.

        54. Upon information and belief, each Defendant’s profits from the sale of the Infringing

Products totals more than $100,000.

        55. Upon information and belief, each Defendant’s profits from the sale of the Infringing

Products totals more than $300,000.

        56. Upon information and belief, each Defendant’s profits from the sale of the Infringing

Products totals more than $2,000,000.

           COUNT I – FEDERAL COPYRIGHT INFRINGEMENT (17 U.S.C. § 501(a))

        57. All the above paragraphs are incorporated herein by reference.

        58. Plaintiffs are the exclusive owner and licensee of Plaintiff’s Work.

        59. Defendants had actual notice of Plaintiffs’ exclusive rights in and to the Plaintiff’s

Work.

        60. Defendants did not attempt and therefore inherently failed to obtain Plaintiffs’

consent or authorization to use, manufacture, reproduce, copy, display, prepare derivative works

of, distribute, sell, transfer, rent, perform and/or market Plaintiffs’ Work.

        61. Defendants’ unlawful actions have caused and are continuing to cause unquantifiable

damages to Plaintiff and are unjustly enriching Defendants with profits at Plaintiff’s expense.

        62. Without permission, Defendants knowingly and intentionally reproduced, copied, and

displayed the Plaintiff’s Work by manufacturing, importing, exporting, advertising, marketing,




                                                - 22-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 23 of 31




promoting, distributing, displaying, offering for sale and/or selling products that utilize features

that are, at a minimum, substantially similar to the Plaintiff’s Work.

       63. Defendants’ unlawful and willful action as alleged herein constitute infringement of

the Plaintiff’s Work, including Plaintiffs’ exclusive rights to reproduce, distribute and/or sell

such Work in violation of 17 U.S.C. § 501(a).

       64. Defendants’ knowing and intentional copyright infringement, as alleged herein, has

caused substantial and irreparable harm to Plaintiffs in an amount as yet unknown but to be

proven at trial, for which Plaintiffs have no adequate remedy at law, and unless enjoined,

Defendants will continue to cause substantial and irreparable harm to Plaintiff. Plaintiffs are

entitled to injunctive relief, Plaintiffs’ actual damages and Defendants’ profits in an amount to be

proven at trial, enhanced discretionary damages for willful copyright infringement, and

reasonable attorneys’ fees and costs.

                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment on all Counts of this Complaint and an

award of equitable relief and monetary relief against Defendants as follows:

       a. Entry of temporary, preliminary and permanent injunctions pursuant to 17 U.S.C. §

502, and Federal Rule of Civil Procedure 65 enjoining Defendants, their agents, representatives,

servants, employees, and all those acting in concert or participation therewith, from

manufacturing or causing to be manufactured, importing, advertising or promoting, distributing,

selling or offering to sell their Knock-Off Products; from infringing the Plaintiff’s Work; from

using the Plaintiff’s Work in connection with the sale of any unauthorized goods; from using any

work that may be calculated to falsely advertise the services or goods of Defendants as being




                                                - 23-
             Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 24 of 31




sponsored by, authorized by, endorsed by, or in any way associated with Plaintiff; from using

any reproduction, counterfeit, infringement, copy, or colorable imitation of the Plaintiff’s Work

in connection with the publicity, promotion, sale, or advertising of any goods sold by

Defendants; from engaging in search engine optimization strategies using colorable imitations of

the Plaintiff’s Work; from further infringement, or from otherwise unfairly competing with

Plaintiff.

        b. Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

inherent authority that upon Plaintiff’s request, any Internet marketplace website operators

and/or administrators that are provided with notice of the injunction, including but not limited to

the online marketplaces hosted by Amazon.com, eBay.com, Wish.com, and AliExpress.com

disable and/or cease facilitating access to the Seller IDs, and any other alias e-commerce stores

being used and/or controlled by Defendants to engage in the marketing, promotion, offering for

sale, and/or sale of goods bearing and/or using counterfeits and/or infringements of the Plaintiff’s

Work.

        c. Entry of an Order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

inherent authority that upon Plaintiff’s request, any Internet marketplace website operators

and/or administrators who are provided with notice of the injunction, including but not limited to

online marketplaces hosted by, Amazon.com, eBay.com, Wish.com, and AliExpress.com

permanently remove from multiple platforms, which include, inter alia, a Direct platform, Group

platform, Seller Product Management platform, Vendor Product Management platform, and

Brand Registry platform, any and all listings and associated images of goods bearing and/or

using counterfeits and/or infringements of the Plaintiff’s Work, via the e-commerce stores

operating under the Seller IDs on Schedule “A” hereto, and upon Plaintiff’s request, any other



                                               - 24-
             Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 25 of 31




listings and images of goods bearing and/or using counterfeits and/or infringements of the

Plaintiff’s Work linked to the same seller or linked to any other alias seller identification name

being used and/or controlled by Defendants to promote, offer for sale and/or sell goods bearing

and/or using infringements of the Plaintiff’s Work.

        d. Entry of an Order that, upon Plaintiff’s request, any Internet marketplace website

operators and/or administrators who are provided with notice of the injunction, including but not

limited to online marketplaces hosted by Amazon.com, eBay.com, Wish.com, and

AliExpress.com immediately cease fulfillment of and sequester all goods of each Defendant or

other Seller under a Seller ID bearing and/or using Plaintiff’s Work in its inventory, possession,

custody, or control, and surrender those goods to Plaintiff.

        e. Entry of an Order pursuant to 28 U.S.C. § 1651(a), the All Writs Act, that upon

Plaintiff’s request, any messaging service and Internet marketplace, social media, and image

hosting website operators and/or administrators for the Seller IDs who are provided with notice

of the injunction, including but not limited to operators and/or administrators of Amazon.com,

eBay.com, Wish.com, and AliExpress.com, identify any e-mail address known to be associated

with Defendants’ respective Seller IDs.

        f. Entry of an order pursuant to 28 U.S.C. § 1651(a), the All Writs Act, and the Court’s

inherent authority, authorizing Plaintiff to serve the injunction on any e-mail service provider

with a request that the service provider permanently suspend the e-mail address that used by

Defendants in connection with Defendants’ promotion, offering for sale, and/or sale of goods

bearing and/or using infringements of the Plaintiff’s Work or otherwise unfairly competing with

Plaintiff.




                                                - 25-
         Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 26 of 31




        g. For an award of Plaintiff’s actual damages and Defendants’ profits, pursuant to 17

U.S.C. § 504(b), in an amount to be proven at trial for willful copyright infringement of the

Plaintiff’s Work under § 501(a).

        h. In the alternative to Plaintiffs’ actual damages and Defendants’ profits for copyright

infringement of the Plaintiff’s Work pursuant to 17 U.S.C. § 504(b), for statutory damages of

$150,000.00 per infringement pursuant to 17 U.S.C. § 504(c) for willful copyright infringement,

which Plaintiffs may elect prior to rendering of final judgment, together with Plaintiffs’ costs and

reasonable attorneys’ fees and investigative fees associated with bringing this action.

        k. Entry of an Order that, upon Plaintiff’s request, any financial institutions, payment

processors, banks, escrow services, money transmitters, or marketplace platforms, and their

related companies and affiliates, identify and restrain all funds, up to and including the total

amount of judgment, in all financial accounts and/or sub-accounts used in connection with the

Seller IDs or other domain names, alias seller identification names, or e-commerce store names

or store URLs used by Defendants presently or in the future, as well as any other related

accounts of the same customer(s) and any other accounts which transfer funds into the same

financial institution account(s), to be surrendered to Plaintiff in partial satisfaction of the

monetary judgment entered herein.

        l. Entry of an award of pre-judgment interest on the judgment amount.

        m. Entry of an order for any further relief as the Court may deem just and proper.

DEMAND FOR JURY TRIAL

        Plaintiff respectfully demands a trial by jury on all claims.




                                                 - 26-
        Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 27 of 31




                                    Respectfully submitted,



June 15, 2021                       /s/ Stanley D. Ference III
                                    Stanley D. Ference III
                                    Pa. ID No. 59899
                                    courts@ferencelaw.com

                                    Brian Samuel Malkin
                                    Pa. ID No. 70448
                                    bmalkin@ferencelaw.com

                                    FERENCE & ASSOCIATES LLC
                                    409 Broad Street
                                    Pittsburgh, Pennsylvania 15143
                                    (412) 741-8400 - Telephone
                                    (412) 741-9292 - Facsimile

                                    Attorneys for Plaintiff




                                     - 27-
        Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 28 of 31




                           Schedule “A”
              Defendants With Store Name and Seller ID
Defendant
          Defendant/Store Name                            Seller ID
No.
   1        JACKSUN                                       A11LRDDM70W8LM

   2        AJUBENCE store                                A39WWEZHX6GB5J

   3        Ali-Mohamed                                   A3FQBH0TRX8OGO

   4        Audiovideodirect                              A3EYYKYFTRLN23

   5        AutoPartsStoreBM                              A2DYSG17JBARF9

   6        Be theBest                                    A1BDX9IROARHIY

   7        Bernice Toby                                  A3T8YQ5XLUIKLF

   8        BIAOJI                                        A1LX6PJS7PMLXH

   9        BLACKBOW                                      A19UAW4TX5XNZW

   10       Chilik                                        A1G6Z6KL0BKF0J

   11       derousty                                      A21XK9YNKJ0G6O

   12       duorool3                                      A15NHDPC0IBTF0

   13       GUCHENGXIANGUOQINSH                           A2UFNDVUMYEAC0

   14       HaiMay US                                     AXTBY5HW04AFZ

   15       Happy Girl Favorites                          A2BDT38HQC29XG

   16       henanbaixuanjianzhuanzhuanggongchengyouxiangongsi A1SYRQHXYJ0H68

   17       HMBHDHLP                                      A2K4HGRYGNBBGF

   18       HubeiJianyundianzishangwuyouxiangongsi        A10P0FXVIRQN2P

   19       Hxrmve                                        AQ4NR49JVZ4SN

   20       Ipsr Startup Bv                               A1C9848DMDNBUT

   21       Kingrise                                      A2M857F29QAE33

   22       LOYAL TARGET                                  A3RNIEDLRJPG90




                                         - 28-
        Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 29 of 31




Defendant
          Defendant/Store Name                         Seller ID
No.
   23       qiushuiyise                                A2HG2HB1H285KC

   24       qlinae                                     AT73PT8B29LBR

   25       QTBKV587                                   A2X8VGPZ1ZS441

   26       Real-Listic                                AK5INE3Z56WCR

   27       Sowulo Shop                                A3KL9GAKMKMLP3

   28       Variety shop-chao                          A1MLZAE7NJSJW0

   29       VEAQEE                                     AR99PID6BK0L

   30       Votprof                                    A3RPKO3LXM1IML

   31       WANDM                                      A2KVE1H3Q156KX

   32       westbor                                    AF8QO5PNQI6EG

   33       WoOoW                                      A34OKP7II61TPM

   34       Xhot-US                                    A2U0I32DUU2FPB

   35       Yanchu                                     A2P2J7G588NTMV

   36       yichengtong                                A39KTAICNT3Q7L

   37       Yuiiuess541                                A14HBLNHR7FTAB

   38       beauty-shop2050                            373482388438

   38       boston-us.store                            154435102159

   40       cpar1454                                   154423621899

   41       decadeshealt-62                            203267131491

   42       dvs_us                                     124658945025

   43       elakashe0                                  384088005109

   44       jeepflip45                                 384121333317

   45       jikdins                                    333965671672

   46       ml-9015                                    363380468452




                                     - 29-
        Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 30 of 31




Defendant
          Defendant/Store Name                         Seller ID
No.
   47       shoutmeloud                                284072848599

   48       tishav92                                   224437438412

   49       Tribe Retail                               5e3b617229e7866bfbfa74d0




                                     - 30-
          Case 2:21-cv-00777-AJS Document 2 Filed 06/15/21 Page 31 of 31




                                        LISTING OF EXHIBITS


Exhibit 1.................................Photographic Comparison of genuine BACON BIN® and
                                          Infringing Products
Exhibit 2.................................Printout of talismandesigns.com page for BACON BIN®
Exhibit 3A..............................U.S. Trademark Reg. No. 5,398,411 for BACON BIN®
Exhibit 3B ................................U.S. Copyright Reg. No. VA2-214-107

Exhibit 3C ................................U.S. Copyright Reg. No. VA2-218-985

Exhibit 4.................................Excerpts from Fiscal Year 2018 U.S. Customs and Border
                                          Protection Intellectual Property Seizure Statistics Report
Exhibit 5.................................Daniel C. K. Chow, Alibaba, Amazon, and Counterfeiting in the
                                          Age of the Internet, 40 NW. J. INT’L L. & BUS. 157, 186 (2020)
Exhibit 6.................................Report on “Combating Trafficking in Counterfeit and Pirated
                                          Goods” prepared by the U.S. Department of Homeland Security’s
                                          Office of Strategy, Policy, and Plans (Jan. 24, 2020)
